STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

VEDA      RACHELLE         GUYLLETTE,                                                            NO.     2021       CW     1492
WIFE      OF/ AND        WILLIAM              W.
JENKINS


VERSUS


AMERICAN         TELEPHONE &                                                                     FEBRUARY        14,       2022
TELEGRAPH (          AT& T)




In   Re:            Bellsouth                       Telecommunications,                         LLC          D/ B/ A         AT& T
                    Louisiana,                     applying             for      supervisory                 writs,          22nd
                    Judicial              District            Court,          Parish        of     St.       Tammany,         No.
                    2011- 17077.




BEFORE:             MCCLENDON,                 WELCH,       AND    THERIOT,          JJ.


          WRIT            NOT             CONSIDERED.                    Defendant/ relator,                        BellSouth
Telecommunications,                           LLC       d/ b/ a   AT& T       Louisiana,          failed        to       include
a    copy      of                                                                                                      Rule       4-
                     any        pertinent                court     minutes,           as        required       by
5( C)(  10)         of    the           Uniform           Rules     of        Louisiana           Courts        of     Appeal.
Moreover,            this        court             requires         a     copy       of     the        August        26,     2021
hearing transcript in the event a new writ application is filed.

          Supplementation                          of     this      writ        application                  will      not        be
considered.               See       Uniform              Rules      of       Louisiana           Courts        of      Appeal,
Rules      2- 18. 7       and       4-   9.


          In   the       event           relator           seeks        to    file     a    new        application           with
this       court,              it        must            contain         all     pertinent               documentation,
including            the       missing               items        described          above,            and    must         comply
with       Rule      2- 12. 2            of        the    Uniform         Rules      of     Louisiana            Courts           of

Appeal.        Any new application must                                 be     filed       on    or    before        March        7,
2022 and must contain a copy of this ruling.

                                                                  PMC
                                                                  JEW


          Theriot,         J.,          dissents and would grant the writ application.




COURT      OF APPEAL,               FIRST          CIRCUIT




         DEPUTY      C    ERK       0     COURT
               FOR       THE    COURT